MEMORANDUM AND ORDER
PLATT, District Judge.
Plaintiff’s attorney, Mr. Victor J. Ambrose, has submitted a letter, dated July 25, 1983, in which he requests that this Court reconsider its July 15, 1983 ruling which *591granted the Secretary’s motion for judgment on the pleadings.
The appearance date for this Court’s reading of its decision in this case was originally calendared for July 8, 1983, but at the request of Mr. Ambrose it was adjourned to July 15 at 11:30 a.m. to allow time for plaintiff to submit a cross motion and brief. At the very latest under E.D.N.Y. General Rule 9(c)(3) such cross motion and brief were required to be filed with proof of due service on or before noon of July 14 and failure to comply with this Rule constitutes sufficient cause for the denial of the cross motion.
On the morning of July 15, plaintiff filed his cross motion papers but the undersigned did not receive the same prior to the call of the case at 11:30 a.m. at which time this Court announced its decision from the bench.
Mr. Ambrose now requests that this Court treat his letter of July 25 as a motion to reargue and that this Court, in its review of the motion to reargue, refer to the cross motion and brief that he filed on July 15. Upon consideration of the aforementioned facts we decline to ignore the rules of this Court in the manner suggested by Mr. Ambrose merely to salvage him from his self-created procedural quagmire.
Accordingly, plaintiff’s request for “reargument” is hereby denied without prejudice to renewal on appropriate papers properly served and filed. Since this is by no means the first belated application or filing of this sort in this type of case, we are directing the Clerk to publish this Memorandum to apprise the members of the bar that we look with disfavor on this type of practice.
SO ORDERED.